DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
This Office action is responsive to an amendment filed September 22, 2020 as amended by the language of the amendment submitted on January 28, 2021. The Applicant submitted a claim set on January 28, 2021, that although properly amends the independent claims 20, 29 & 35 fails to incorporate the proper status and/or amendment of the dependent claims 21-23, 25-28, 30-32, 34 & 36-41 consistent with the prior amendment filed September 22, 2020. Therefore, claims 20-23 & 25-32 & 34-41 are pending. Claims 1-19, 24 & 33 have previously been canceled. Claims 20 & 29 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23 & 25-32 & 34-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 20-23 & 25-28 recite(s), at least in part the following step(s): “comparing, using the computer the frequency response pattern with data corresponding to non-concussion, the computer programmed to detect, plot, and analyze changes in frequency intensity of motions of the head in said frequency range; and identifying, using the computer probable concussion in the patient when a change in the frequency response pattern plotted as a function of time or frequency compared to the data corresponding to non-concussion is indicative of concussion in the patient,” “wherein the frequency response pattern is observed in the frequency domain,” “monitoring progression of recovery from concussion by detecting a progressive decrease over time in frequency intensity of motions of the head in said frequency range,” “the computer programmed to detect, plot, and analyze changes in frequency intensity of motions of the head in said frequency range,” “monitoring progression of recovery from concussion over time,” “monitoring progression of recovery from concussion over time by monitoring a decrease in the change in the frequency response pattern as a function of time or frequency compared to the data corresponding to non-concussion,” “wherein the data corresponding to non-concussion is data from human subjects other than the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing “compar[ing]” and “indentify[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually as shown by element 32 of fig. 2B of the instant Application, and/or by a mathematical process, function, or equation “compar[ing]” and “indentify[ing].” In view of the foregoing, claim(s) 20-23 & 25-28 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “providing a system including an adjustable headset comprising six sensors positioned within the adjustable headset, an amplifier, a digitizer, and a computer: connecting the six sensors to [[a]]the computer via [[an]]the amplifier and digitizer; positioning the adjustable headset on the head of the patient such that the six sensors positioned within the adjustable headset contact the head of the patient bifrontally, bitemporally, occipitally, and at a vertex of the head; detecting and measuring motions of the head of the patient at a plurality of selected points on the head using a plurality of the six sensors and electronically communicating, from the sensors to the computer, measurement data of motions of the head; recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of the six sensors at the plurality of selected points on the head, in a frequency range of about 1 to 20 Hz” “wherein the comparing step is performed by the computer via using an algorithm analyzing the frequency response pattern using a pattern recognition program,” “wherein the headset further comprises a sound pressure level (SPL) sensor and wherein the method further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions of the head detected by the plurality of the six sensors.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see at least US 2002/0198469). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 20-23 & 25-28 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 29-32, 34 & 41 recite(s), at least in part the following step(s): “comparing, using the computer, the frequency response pattern as a function of frequency with data corresponding to non-concussion, the computer programmed to detect and analyze changes in frequency intensity of motions of the head in said frequency range; and identifying, using the computer, probable concussion in the patient if a change in the frequency response pattern as a function of frequency compared to the data corresponding to non-concussion is indicative of concussion in the patient,” “monitoring progression of recovery from concussion over time,” “monitoring progression of recovery from concussion over time by monitoring a decrease in the change in the frequency response pattern plotted as a function of frequency compared to the data corresponding to non-concussion,” “the computer programmed to detect, plot, and analyze changes in frequency intensity of motions of the head in said frequency range,” “wherein the data corresponding to non-concussion is data from human subjects other than the patient,” and “wherein the computer is programmed to detect and analyze changes in frequency intensity of motions of the head in said frequency range as a function of the patient’s heartbeat.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind as shown by element 32 of fig. 2B of the instant Application, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “using the computer” in the step(s), the “compar[ing]” and “identify[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “compar[ing]” and “identify[ing].” In view of the foregoing, claim(s) 29-32, 34 & 41 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “providing a system including an adjustable headset comprising six accelerometers positioned within the adjustable headset, an amplifier, a digitizer, and a computer: connecting the six accelerometers to the computer via the amplifier and digitizer,” “positioning the adjustable headset on the head of the patient such that the six accelerometers positioned within the adjustable headset contact the head of the patient bifrontally, bitemporally, occipitally, and at a vertex of the head,” “detecting and measuring motions of the head of the patient at a plurality of selected points on the head using a plurality of the six accelerometers and electronically communicating, from the accelerometers to the computer, measurement data of motions of the head,” “recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of the six accelerometers at the plurality of selected points on the head, in a frequency range of about 1 to 20 Hz,” “wherein the comparing step is performed by the computer using an algorithm analyzing the frequency response pattern using a pattern recognition program.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see at least US 2002/0198469). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 29-32, 34 & 41 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 35-36 & 38 recite(s), at least in part the following step(s): “compare, using the computer, the frequency response pattern plotted as a function of time or frequency with data corresponding to non-concussion, and identify, using the computer, probable concussion in the patient when a change in the frequency response pattern plotted as a function of time or frequency compared to the data corresponding to non-concussion is indicative of concussion in the patient,” “wherein the data corresponding to nonconcussion is data from human subjects other than the patient,” “wherein the computer is programmed to analyze the frequency response pattern when comparing the frequency response pattern plotted as a function of time or frequency with data corresponding to non-concussion.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind as shown by element 32 of fig. 2B of the instant Application, and/or by a mathematical process). For example, absent the limitation(s) “using the computer” in the step(s), the “compar[ing]” and “identify[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “compar[ing]” and “identify[ing].” In view of the foregoing, claim(s) 35-36 & 38 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “an adjustable headset comprising six sensors positioned within the adjustable headset;
an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the six sensors; wherein the headset is configured such that, when positioned on the head of the patient, the six sensors positioned within the adjustable headset contact the head of the patient bifrontally, bitemporally, occipitally, and at a vertex of the head; wherein the system is configured to, detect and measure motions of the head of the patient at a plurality of selected points on the head using a plurality of the six sensors,
record, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of the six sensors at the plurality of selected points on the head, in a frequency range of about 1 to 20 Hz, plot the frequency response pattern as a function of time or frequency,” “wherein the six sensors are six accelerometers,” “wherein the headset further comprises a sound pressure level (SPL) sensor,”  wherein the headset further comprises a sound pressure level (SPL) sensor, and wherein the system is configured to use the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions of the head detected by the plurality of the six sensors .” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see at least US 2002/0198469) when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 35-40 do(es) not amount to significantly more than the abstract idea itself.
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.  
Applicant contends that the instant claims are not directed to a law of nature, or an abstract idea because the method cannot be practically performed mentally (e.g., in the human mind) without assistance from a system comprising physical, tangible elements (e.g., an adjustable headset comprising six sensors positioned within the adjustable headset, an amplifier, a digitizer, and a computer) which are electronically interconnected (e.g., connecting the six sensors to the computer via an amplifier and digitizer) to detect and measure motions of the head at specific locations (e.g. using the sensors). The Office respectfully traverses. First, the Office notes that the Office's inquiry in Step 2A Prong One evaluated whether the claims are directed to an abstract idea consistent with MPEP § 2106.04(II)(A)(1), which clearly states that:
Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement." [Emphasis in original]. 

For example, the instant claims, when given their broadest reasonable interpretation absent the recitation of the computer, clearly recite steps that can be carried out mentally to compare, and identify as shown at least by element 32 of figs. 2B of the instant application. In fact, as clearly shown at least in fig. 2B of the instant application,  the comparing and identifying may be done “visually,” which clearly refers to a mental step. Therefore, the test is NOT whether the method can be practically performed mentally (e.g., in the human mind) without assistance from a system comprising physical, tangible elements; rather the proper test is whether the methods and/or system recite(s), set(s) forth or describe(s) an abstract idea, which they do as explained supra in the Office action. Therefore, the claim(s) are directed to an abstract idea.
Furthermore, the Applicant contends that the instant claims integrate the elements into a patent eligible practical application. However, the step requiring “integration into a practical application” of the 2019 PEGs requires that “an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception” and “uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.” The 2019 PEG further explains that “limitations that are indicative of integration into a practical application” include: -[i]mprovements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); -[a]pplying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo; -[a]pplying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); -[e]ffecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c) ; -[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.” The 2019 PEGs further state that “[l]imitations that are not indicative of integration into a practical application” include “-[a]dding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); -[a]dding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); -Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).” 
Additionally, MPEP § 2104.04(a)(2)(III)(C) (1)-(3) recite the following:
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.
In light thereof, the Office notes that Applicant’s claim(s) lack(s) an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception (i.e. the comparing and identifying steps) in a manner that imposes a meaningful limit on the judicial exception (i.e. the comparing and identifying steps), such that the claim is more than a drafting effort designed to monopolize the exception since the additional element(s) is/are recited with a high level of generality (i.e. as a generic amplifier, digitizer and computer performing generic computer function; and as an insignificant extra-solution activity) such that it amounts to no more than instructions to apply the exception using a generic computer component..
In the instant claims, the claimed additional elements (i.e., adjustable headset, six sensors, amplifiers, and digitizer) do not apply, rely on, or use the abstract idea, only the generic computer applies, relies on, or uses the abstract idea by “compar[ing]” and “identify[ing]” as explained supra, e.g., the computer is used as a tool to perform the mental process of “compar[ing]” and “identify[ing].”
In view of the foregoing, the Office submits that the claims recite an abstract idea that does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor do the claims include an inventive concepts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791